245 S.W.3d 256 (2008)
Arminnie HUDSON, Appellant,
v.
ST. MARY'S HEALTH CENTER, Respondent.
No. ED 90042.
Missouri Court of Appeals, Eastern District, Division Five.
February 5, 2008.
Frank J. Niesen, Jr., St. Louis, MO, for appellant.
Benjamin A. Shelledy, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, C.J., KATHIANNE KNAUP CRANE, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Arminnie Hudson appeals from the Order of the Labor and Industrial Relations Commission denying her disability benefits. Ms. Hudson contends the Commission erred because it failed to consider the "extended premises doctrine" when it determined that her injury did not arise within the course and scope of her employment. Because we find the Commission did not err, we affirm.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).